                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION


CARLOS MONTANA WILLIAMSON                                                                 PLAINTIFF


 V.                                      CIVIL NO. 6:18-cv-6041-RTD-BAB


 MARK A. WALTERS (Correctional Officer
 Arkansas Department of Correction) and
 GOLDEN DANIEL WAYNE (Disciplinary
 Hearing Judge)                                                                       DEFENDANTS


                                               ORDER

        The Court has received a report and recommendation (ECF No. 21) from United States

Magistrate Judge Barry A. Bryant. Plaintiff has filed objections. Plaintiff provisionally filed the

instant civil rights action pursuant to 42 U.S.C. § 1983 against Defendants Walters and Wayne in

their individual capacities. (ECF No. 12.) Plaintiff alleges his federal constitutional right to be

free from the use of excessive force was violated during an altercation with Defendant Walters

in the prison day clinic. (Id. at 4-10.) Plaintiff also challenges the constitutionality of the related

disciplinary conviction that cost him thirty (30) days of punitive isolation and the loss of one year

of good-time credit. (Id.) Plaintiff seeks damages and termination of the disciplinary conviction

in his ADC records and an internal investigation of the allegations made in his complaint. (Id. at

14.) The Magistrate recommends that Plaintiff’s personal capacity claim against Defendant

Walters for the use of excessive force remain with the Court for further consideration. Citing

Heck v. Humphrey, 512 U.S. 477 (1994), the Magistrate recommends that Plaintiff’s other claims

be dismissed without prejudice because Plaintiff has not alleged that his disciplinary conviction

has been reversed, expunged, declared invalid, or called into question by a federal court.
        The Court has conducted a de novo review of those portions of the report and recommendation to

which Plaintiff has objected. 28 U.S.C. 636(b)(1). Plaintiff’s objections offer neither law nor fact requiring

departure from the Magistrate’s findings. The report and recommendation is otherwise proper, contains no

clear error, and is ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that Plaintiff’s personal capacity claim against Defendant Walters

for the use of excessive force shall remain with the Court for further consideration. IT IS FURTHER

ORDERED that Plaintiff’s other claims against Defendants Walters and Wayne are DISMISSED

WITHOUT PREJUDICE.

         SO ORDERED this 1st day of March 2019.

                                                                   /s/Robert T. Dawson
                                                                   ROBERT T. DAWSON
                                                                   SENIOR U.S. DISTRICT JUDGE
